No. 03-338

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2003 MT 301N


JASOOG SANCHEZ,

              Plaintiff and Appellant,

         v.

GREAT FALLS PUBLIC SCHOOLS,

              Defendant and Respondent.



APPEAL FROM:         District Court of the Eighth Judicial District,
                     In and for the County of Cascade, Cause No. ADV-02-969
                     The Honorable Thomas M. McKittrick, Judge presiding.


COUNSEL OF RECORD:

              For Appellant:

                     Jasoog Sanchez, Great Falls, Montana, Pro Se

              For Respondent:

                     Jean E. Faure; Church, Harris, Johnson & Williams,
                     Great Falls, Montana



                                                  Submitted on Briefs: October 9, 2003

                                                             Decided: November 4, 2003
Filed:


                     __________________________________________
                                       Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     Jasoog Sanchez, appearing pro se, appeals from the Order RE: Motion to Dismiss

entered by the Eighth Judicial District Court, Cascade County. The issue is whether the

District Court properly dismissed Sanchez’s petition for judicial review as untimely pursuant

to § 49-2-501(4), MCA. We affirm.

¶3     On May 9, 2002, Sanchez filed a complaint with the Human Rights Bureau

(Bureau), alleging Great Falls Public Schools (GFPS) had discriminated against her because

of her race, national origin or color. The Bureau dismissed the complaint on timeliness

grounds. The Human Rights Commission (Commission) affirmed the dismissal, noting that

more than 180 days elapsed between the last date of alleged discrimination and the filing

date. Sanchez petitioned the District Court for judicial review, and GFPS moved to dismiss.

The District Court concluded the Commission properly dismissed the complaint because

Sanchez had not timely filed it with the Bureau.

¶4     On appeal, Sanchez raises several issues. She does not cite to any authorities in

support of her arguments in the opening brief. An appellant’s opening brief must contain

citations to authorities in support of arguments. Rule 23(a)(4), M.R.App.P. We do not

                                             2
address arguments that lack citations to legal authorities. Saari v. Winter Sports, Inc., 2003

MT 31, ¶ 14, 314 Mont. 212, ¶ 14, 64 P.3d 1038, ¶ 14 (citation omitted); In re L.S., 2003

MT 12, ¶ 14, 314 Mont. 42, ¶ 14, 63 P.3d 497, ¶ 14 (citation omitted). Therefore, we do

n                                             o                                              t

consider Sanchez’s contentions.

¶5     Affirmed.


                                                  /S/ KARLA M. GRAY


We concur:

/S/ JIM REGNIER
/S/ W. WILLIAM LEAPHART
/S/ JOHN WARNER
/S/ PATRICIA COTTER




                                              3